DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 4 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 8 November 2021, filed 8 February 2022, with respect to the rejection(s) of claim(s) 1-31 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Commons (US 9015093 B1).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commons (US 9015093 B1).

Regarding Claims 1, 9, 17, and 25, Commons discloses a computer-implemented method, processor, arithmetic logic unit [Commons: Col. 41, ll. 49-57: In a hybrid network architecture, the "meaning" from the top-most level of the neural network is received by a logical processor, which can then organize the various tasks for processing by the cognitive neural networks. The logical processor also can solve issues of temporary storage, interfacing, and other issues which might be complex in a purely neural network implementation. However, it is understood that neural networks can be implemented with registers and the like to facilitate an implementation which does not require human-programmed logic], system, and CRM comprising: using a first neural network to generate a plurality of motion vectors; and using a second neural network to use the plurality of motion vectors to produce content [Commons: Col. 45, l. 65 through Col. 46, l. 21: FIG. 11 illustrates a neural network that is adapted to process information related to driving a car. The input to the neural network comes from the cameras and microphones attached to the car, as illustrated in FIG. 8. The first neural network in the hierarchical stack, neural network 2110 is a feed-forward neural network that performs processing actions at stage/order 1, the Sensory and Motor stage/order, of the model depicted in Table 1. At this stage/order, an intelligent system can detect whether an object is present or not. Using Sensory and Motor tasks, neural network 2110 detects a change in light intensity 2120 that reaches a threshold consistent with the entry or movement of a physical object within spatial areas monitored by the cameras on the car. Neural network 2110 has a hidden layer of neurons that receive inhibitory and excitatory input from the delta values and from a series of "competitive neighbor" neurons in the hidden layer that are within a predetermined range of the neurons receiving delta input. An output response to neural network 2112 is triggered when threshold levels of excitation in contiguous neurons constitute a large enough area of excitation to make it highly probable that a new motion vector has been generated or a new object has entered the scene covered by a camera. Vectors containing the excitation area's centroid, dimensions and coordinates are output to neural network 2112].

Regarding Claims 2, 10, 18, and 26, Commons discloses all the limitations of Claims 1, 9, 17, and 25, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Commons discloses wherein the first neural network comprises a recurrent neural network [Commons: Col. 47, ll. 44-47: Neural networks can be used to control systems and processes, as well as to gather data. One example of a neural network designed to control a system is provided by Schafer, US App. 2009/0271344, incorporated herein by reference. Schafer's method includes two steps, the learning of the dynamic with historical data based on a recurrent neural network and a subsequent learning of an optimal regulation by coupling the recurrent neural network to a further neural network. The recurrent neural network has a hidden layer comprising a first and a second hidden state at a respective time point].

Regarding Claims 3, 11, 19, and 27, Commons disclose(s) all the limitations of Claims 1, 9, 17, and 25, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Commons discloses wherein the second neural network comprises a generator neural network [Commons: Col. 38, l. 63 through Col. 39, l. 2: The computer could have multiple layers of separately trained neural networks according to the Model of Hierarchical Complexity. This computer system is preferably adapted to produce creative works of art, music, literature or cinema. This permits novel computer art, musical recordings, literary works, and films generated entirely by machine with or without the creative involvement of human authors].

Regarding Claims 4, 12, 20, and 28, Commons discloses all the limitations of Claims 1, 9, 17, and 25, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Commons discloses further comprising: using a third neural network to process image frames from the content to generate updated information for the second neural network [Commons: Col. 23, ll. 7-16: For example, a visual image may be used to generate a query in a so-called content-based image recognition (CBIR) system or query by image content (QBIC) system. A search of an image database based on an input image may yield either a specific identification of the image or object within the image, or, for example, a body of text which describes the image or is contextually appropriate for the image. As with the semantic network, the identification or related information can be used at the same level, or passed to a higher level].


Regarding Claims 5, 13, 21, and 24, Commons disclose(s) all the limitations of Claims 4, 12, 20, and 28, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Commons discloses wherein the third neural network comprises a discriminative neural network [Commons: Col. 32, l. 63 through Col. 33, l. 3: As in human cognitive development, the neural network at the higher level makes more complex discriminations and can perform more sophisticated tasks. For example, a neural network at level 6 can perform tasks such as counting objects, where a neural network at level 7 can perform tasks that involve simple mathematical operators. Thus level 7 has moved beyond counting to a system that creates counts through a new, higher-order set of tasks (See Table 1 above)].

Regarding Claims 6, 14, 22, and 30, Commons disclose(s) all the limitations of Claims 4, 12, 20, and 28, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Commons discloses further comprising: using the third neural network to process sets of sequential frames from the content to generate updated information for the first and the second neural networks [Commons: Col. 13, l. 60 through Col. 14, l. 5: The neural network at its base provides a negative power function discounting for past events to be operative. Negative discounting means that past and future events are weighted less the further from the present behavior. It makes the network more stable and adaptive. By discounting the past, it is more open to change based on new information. Because the updating places more weight on the immediate, it does not succumb so much to overlearning (Commons and Pekker, 2007). There should be a large number of such networks, each designed for a very specific task as well as some designed to be flexible. Then one should make a large group of them at stage 2].

Regarding Claims 7, 15, 23, and 31, Commons discloses all the limitations of Claims 1, 9, 17, and 25, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Commons discloses wherein the content comprises a sequence of image frames [Commons: Col. 45, ll. 54-57: The images from the camera(s) are provided to a hierarchical stacked neural network which is trained to search the images for information relevant to driving, such as road signs, traffic control devices, other vehicles, and pedestrians].

Regarding Claims 8, Lee disclose(s) all the limitations of Claims 1, 9, 17, and 25, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, further comprising: passing a first set of variables to the first neural network to generate the plurality of motion vectors; and passing a second set of variables to the first neural network to generate a second set of a plurality of motion vectors that is different from the plurality of vectors to generate additional content [Commons: Col. 45, ll. 57-64: In one embodiment, the neural network is further adapted to develop motion vectors for the other vehicles and pedestrians on the road so that it could predict future movements. For example, if the vehicle is travelling at 55 mph on a highway and is thinking of moving to the left lane, the motion vectors could be used to ascertain that the vehicle is presently being passed and it is necessary to wait until the passing vehicle gets by].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482